DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner wishes to thank the Applicant for the time and courtesies extended in the telephone interviews on June 2, 2021.  It was agreed that the Applicant’s proposed amendments would overcome the objections and rejections of record.
Drawings
The drawings were received on June 16, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-4 and 6-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-10 are allowed because none of the prior art of record 
discloses or suggests a module that comprises the wireless power receiver and that facilitates coupling, in a fixed position with respect to a defined orientation of the first antenna relative to the device, the wireless power receiver to the device, wherein the module comprises a housing, and wherein the housing is coupled to a second antenna to increase a defined performance metric with respect to reception of the wireless power signals from the wireless power signal transmitter, in combination with the remaining claimed features.
	Claims 11 and 21 are allowed because none of the prior art of record discloses or suggests a housing that contains the wireless power receiver, the housing associated with a radio frequency shield, the radio frequency shield configured to block radio 
	Claims 12-13 are allowed because none of the prior art of record discloses or suggests in response to the monitoring the first voltage detecting a reduction in the first voltage below a threshold level, controlling, by the system, a second voltage output by the power supply to simulate a low battery condition, in combination with the remaining claimed features.
	Claims 14-15 are allowed because none of the prior art of record discloses or suggests determining, by a system comprising a processor, an orientation of an antenna of a wireless power receiver, in which the antenna is moveable within a container that contains the wireless power receiver, wherein the determining the orientation comprises determining the orientation at which the wireless power receiver is expected to receive at least threshold power reception relative to other orientations other than the orientation, and wherein the container is initially randomly-oriented with respect to the wireless power receiver; and reorienting, by the system, the moveable antenna, relative to the randomly-oriented container, into the orientation, in combination with the remaining claimed features.
	Claims 16-20 are allowed because none of the prior art of record discloses or suggests detecting, by a system comprising a processor, unauthorized use of a wireless power receiver; and in response to the detecting the unauthorized use, disabling, by the system, the wireless power receiver, in combination with the remaining claimed features.

Response to Arguments
Applicant’s arguments, see Remarks, pages 12-15, filed June 16, 2021, with respect to the objections to the drawings and claims 9-10, and the rejections of claims 1-4 and 6-10 under 35 U.S.C. 112(b) and 102(a)(1) have been fully considered and are persuasive.  The objections and rejections of claims 1-4 and 6-10 have been withdrawn.  The rejection of claim 5 is moot because claim 5 has been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAL KAPLAN/Primary Examiner, Art Unit 2836